— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (King, J.), entered November 30,1989, which, after a hearing dismissed the writ.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner brought the instant habeas corpus proceeding to challenge the validity of a judgment of conviction rendered by the County Court of Schenectady County. The Supreme Court, Dutchess County properly dismissed the writ on the ground that the respondent Sheriff of Schenectady County no longer had custody of the petitioner. In any event, since the petitioner’s contentions could be reviewed on a direct appeal from his judgment of conviction, they are not subject to review by habeas corpus (see, People ex rel. Morgan v Berry, 149 AD2d 752; People ex rel. McNair v Bantum, 123 AD2d 800). Nor do the facts of this case indicate a violation of the *821petitioner’s fundamental constitutional rights such as to warrant a departure from "traditional orderly proceedings” (People ex rel. Keitt v McMann, 18 NY2d 257, 262). Accordingly, the writ was properly dismissed without a hearing. Kunzeman, J. P., Rosenblatt, Miller and Ritter, JJ., concur.